Title: To Benjamin Franklin from ———, [on or after 14 October 1783]
From: 
To: Franklin, Benjamin


          
            Monsieur
            [on or after October 14, 1783]
          
          Je crois devoir vous prévenir que Confiér les affaires de Mr Chaffert a de Baumont C’est a proprement dire donner la

Brebis a garder au Loup ce dernier ayant fait cent Coquinneries dont quatre l’ont conduit en prison la derniére a la fin de juillet sans compter le courant Et notament des billets quil s’est fait faire par Chaffert soit disant pour Nouriture.
          Mr le procureur de Roy du chatellet en expliquera davantage. 
          Je suis avec Respect
        